office_of_chief_counsel internal_revenue_service memorandum number release date uil cc pa dpl b03 dl-121163-03 date date to f barbara vis manager group from michael b frosch chief branch disclosure privacy law subject 2848s you requested advice concerning the effectiveness of a which lists one attorney and two non-attorneys from one law firm in part i paragraph of the in part ii of the the attorney has been appropriately self-designated as an attorney by inserting the letter a in the left column and signing under penalty of perjury all other persons have self-designated themselves as h unenrolled return preparers in analyzing the question that you presented to us you must bear in mind the distinction between disclosure of return_information to a designee of the taxpayer and practicing before the irs under the conference and practice requirements the disclosure of return_information to a designee of the taxpayer is controlled by sec_301_6103_c_-1t there are only four required elements for a written document which has been signed and dated by the taxpayer and which solely authorizes the disclosure of a taxpayer's return or return_information to a third party to be a valid disclosure authorization the document must indicate i the taxpayer's taxpayer_identity information described in sec_6103 ii the identity of the person or persons to whom the disclosure is to be made iii the type of return or specified portion of the return or return_information and the particular data that is to be disclosed and iv the taxable_year or years covered by the return or return_information in addition the document must be received by the service within days of the date of the taxpayer's signature sec_301_6103_c_-1t b a part i of a properly filled-out signed and dated form_2848 will generally suffice as a valid disclosure authorization if it is received by the service within days of signature under sec_301_6103_c_-1t b ii any person can qualify to be a designee of the taxpayer to receive returns or return_information there is no requirement that the person be one of the categories of persons listed in part ii of the dl-121163-03 page on the other hand representation of a taxpayer is controlled by the conference and practice requirements published at sec_601_501 et seq and circular no cfr part you are quite correct that a person who is not an attorney or one of the other categories of individuals listed in sec_601_502 through cannot represent the taxpayer before the service a non-attorney who is working for a law firm is not one of the categories of individuals so listed an unenrolled_return_preparer is defined as an individual who sign ed a return as having prepared it for a taxpayer or who prepared a return with respect to which the instructions or regulations do not require that the return be signed by the preparer sec_601_502 it is not likely that a non-attorney working in a law firm would be an unenrolled_return_preparer nonetheless even if such a person were an unenrolled_return_preparer with respect to a particular return that person would not be permitted to represent the taxpayer in the collection process sec_601_502 see also circular no c viii cfr c viii in conclusion disclosures of returns and return_information are authorized under a valid to all persons listed in part i paragraph notwithstanding being listed in part i paragraph of the persons who do not meet the category requirements of sec_601_502 through or i ii or iv are not authorized to practice before an ro an unenrolled_return_preparer is not authorized to practice before an ro therefore in the situation you describe it is permissible to disclose returns or return_information to the non-attorney but you may not give that individual an opportunity to practice before an ro cc brinton warren cc pa apjp michael sincavage cl gld earl prater c opr
